 



EXHIBIT 10.2

CINCINNATI BELL INC.
PERFORMANCE /RESTRICTED STOCK AGREEMENT

This Agreement is made between Cincinnati Bell Inc. (the “Company” and together
with all of its subsidiary corporations and organizations, the “Employer”) and
_______________ (the “Employee”) and is effective as of
_________________________.

Performance Restricted Stock Award

Under and pursuant to the Cincinnati Bell Inc. 1997 Long Term Incentive Plan
(the “Plan”), the Compensation Committee of the Company’s Board of Directors
(the “Committee”) hereby, on behalf of the Company, awards to the Employee as of
the effective date of this Agreement ________ shares of common stock of the
Company (the “Award Shares”).

Any Award Shares shall be restricted in that they may not be sold, assigned,
transferred, pledged, or otherwise encumbered and shall be subject to forfeiture
in accordance with the terms of this Agreement (all such restrictions being
referred to herein as the “Restrictions”) until, unless, and to the extent the
Restrictions lapse under the terms of this Agreement.

Terms Used In Agreement

The following terms are used in determining whether the Restrictions that apply
to the Award Shares lapse and shall have the meanings indicated below.



1.   “Free Cash Flow” means: Cash provided by operating activities less Capital
Expenditures (as specified in the Company’s most recent capital plan) and Other
investing activities which do not exceed $____ million less dividend payments
and proceeds from the issuance of equity less proceeds from the sale of assets
which exceed $___ million.



•   This definition equals the Company’s externally reported measure of cash
flow adjusted for the following items: 1) substitutes planned capital
expenditure amounts for actual amounts, 2) eliminates financing fees, 3)
excludes asset acquisition costs (including the costs associated with the start
of a new business) not to exceed $___ million, 4) includes the proceeds from the
sale of assets less than $____ million. (Please see the attached schedule.)



•   If the Company acquires or sells assets or makes capital investment in
aggregate in excess of or below its capital plan by $____ million in any given
year, the Compensation Committee will assess the impact of the acquisition or
sale upon management’s ability to achieve the long-term incentive plan cash flow
target and will change it as the Committee deems necessary.



•   Also, if the Company were to issue new equity, make an exchange of equity
for debt or change its dividend policy, the Compensation Committee will assess
the impact of the

 



--------------------------------------------------------------------------------



 



    equity and/or dividend policy changes upon management’s ability to achieve
the long-term incentive plan cash flow target and will change it as the
Committee deems necessary.

2. “Free Cash Flow Goal on Cumulative Basis” means:

             
for the ___Performance Period . . .
    $___    
for the ___-___Performance Period . . .
    $___    
for the ___-___Performance Period . . .
    $___    

3.“Free Cash Flow Result” means, for any Performance Period, the quotient
produced by dividing (a) the actual Free Cash Flow for such Performance Period
by (b) the Free Cash Flow Goal on Cumulative Basis for such Performance Period
(with such quotient expressed as a percentage, to the nearest one-tenth of one
percent).

4.“Maximum Number of Award Shares Subject to Restriction Lapse on Cumulative
Basis” means:

             
for the ___Performance Period . . .
    ___Shares    
for the ___-___Performance Period . . .
    ___Shares    
for the ___-___Performance Period . . .
    ___Shares    

5.“Performance Period” means each period for which the Restrictions on certain
of the Award Shares may lapse in the event the Free Cash Flow Result for such
period meets certain standards set forth in this Agreement. The Performance
Periods are:



  a.   “___Performance Period,” which begins on January 1, ___and ends on
December 31, ___;     b.   “___-___Performance Period,” which begins on
January 1, ___and ends on December 31, ___; and     c.   “___-___Performance
Period,” which begins on January 1, ___and ends on December 31, ___.

6.“Performance/Restricted Share Percentage” means:



  d.   for the ___Performance Period or the ___-___Performance Period, the
Performance Share Percentage that is determined for such Performance Period from
the following table (based on the Free Cash Flow Result for such Performance
Period):

2



--------------------------------------------------------------------------------



 



                If Free Cash Flow Result for ___     Then Performance/Restricted
Share     Performance Period or ____-___     Percentage for such Performance    
Performance Period Is:     Period Is:    
Under ___%
    ___%    
___%
    ___%    
___% or higher
    ___%    



  e.   for the ___-___Performance Period, the Performance Share Percentage that
is determined for such Performance Period from the following table (based on the
Free Cash Flow Result for such Performance Period):

                      Then Performance/Restricted Share     If Free Cash Flow
Result for the     Percentage for such Performance     ____-____ Performance
Period Is:     Period Is:    
Under ___%
    ___%    
___%
    ___%    
___%
    ___%    
___% or higher
    ___%    



      If the Free Cash Flow Result for any Performance Period is between ___%
and ___%, or between ___% and ___% (in the case of the ___-___Performance
Period), the Performance/Restricted Share Percentage for such Performance Period
shall be interpolated from the appropriate table set forth above (on the basis
that the Performance/Restricted Share Percentage increases from ___% to ___%,
and then from ___% to ___% in the case of the ___-___Performance Period, on a
linear basis), to the nearest one-tenth of one percent.

Restrictions and Lapse of Restrictions

For each Performance Period, the Committee shall verify the Free Cash Flow, and
the resulting number of Award Shares with respect to which the Restrictions
lapse, within a reasonable period after the end of such Performance Period (but
in no event later than the first March 15 that occurs after the end of such
Performance Period).

Except as is otherwise provided in the subsequent provisions of this Agreement,
for each Performance Period the Restrictions will lapse, on the first
January 31, February 28th or March 31 that occurs after the end of such
Performance Period and following the Committee’s determination of Award Shares
with respect to which the Restrictions lapse, as to the number of Award Shares
that is determined by:



1.   first multiplying (a) the Maximum Number of Award Shares Subject to
Restriction Lapse on Cumulative Basis for such Performance Period by (b) the
Performance/Restricted Share Percentage for such Performance Period (with the
result of this clause 1 rounded to the nearest whole number of Award Shares);
and

3



--------------------------------------------------------------------------------



 



2.   then subtracting, from the result obtained in clause 1 above, the total
number of Award Shares with respect to which the Restrictions lapsed for any
earlier Performance Period or Periods (except that the result of this clause 2
shall not in any event be deemed to be less than zero Award Shares).

Notwithstanding the foregoing and except as is otherwise provided in the
subsequent provisions of this Agreement, the Restrictions shall not lapse on any
Award Shares for any Performance Period if the Employee’s employment with the
Employer (on an active employee payroll for payment and withholding purposes)
terminates for any reason prior to the first lapse of Restrictions that occurs
after the end of such Performance Period and (2) the Employee shall forfeit to
the Employer all of such Award Shares on the date of such a termination of
employment.

Special Retirement or Disability Benefit Provision

Notwithstanding any of the foregoing provisions of this Agreement, if the
Employee’s employment with the Employer terminates because of retirement or
disability prior to the end of any Performance Period, then, for such
Performance Period the Restrictions will lapse, on the first March 31 that
occurs after the end of such Performance Period, as to the number of Award
Shares that is determined by:



1.   first multiplying (a) the Maximum Number of Award Shares on a Cumulative
Basis by (b) the Performance Share Percentage for such Performance Period (with
the result of this clause 1 rounded to the nearest whole number of Award
Shares); and   2.   then subtracting, from the result obtained in clause 1
above, the total number of Award Shares with respect to which the Restrictions
lapsed for any earlier Performance Period or Periods (except that the result of
this clause 2 shall not in any event be deemed to be less than zero Award
Shares).

For purposes hereof, the Employee’s termination of employment with the Employer
shall be deemed to occur because of “retirement” only if such employment
terminates (1) after the Employee has both attained at least age 55 and
completed at least 10 years of employment with the Employer or (2) is otherwise
deemed eligible for retiree medical coverage and (3) other than by reason of the
Employee’s fraud, misappropriation or embezzlement, gross insubordination,
failure to perform in good faith the Employee’s assigned duties, or any other
reason for which a termination of employment would be deemed for “cause” under
any employment agreement between the Employee and the Employer that is in effect
at the time of the Employee’s termination of employment with the Employer.

Also for purposes hereof, the Employee’s termination of employment with the
Employer shall be deemed to occur because of “disability” only if such
employment terminates because the Employee is unable to perform all of the
duties of the Employee’s then current position with the Employer because of a
physical or mental condition and if such inability to perform such duties is
reasonably expected to be permanent. The Employee’s condition of disability must
be determined by a physician chosen or approved by the Committee. However, the
Employee shall

4



--------------------------------------------------------------------------------



 



be deemed to be disabled as of the date of the Employee’s termination of
employment with the Employer if the Employee presents evidence that the Employee
has been determined to be disabled by the U.S. Social Security Administration on
such date.

Special Change in Control or Death Benefit Provision

Notwithstanding any of the foregoing provisions of this Agreement, if a change
in control of the Company or the Employee’s death occurs while the Employee is
still employed by the Employer and between the last day of a Performance Period
and the first March 31 that occurs after the end of such Performance Period,
then, even when the Employee’s employment with the Employer terminates before
such March 31 (in the case of a change in control) or despite the Employee’s
termination of employment before such March 31 (in the case of the Employee’s
death), for such Performance Period the Restrictions will lapse on such March 31
as to the same number of Award Shares as to which the Restrictions would lapse
under the foregoing provisions of this Agreement if the Employee’s employment
with the Employer had not terminated before such March 31.

Also notwithstanding any of the foregoing provisions of this Agreement, if a
change in control of the Company or the Employee’s death occurs while the
Employee is still employed by the Employer and prior to the end of any
Performance Period, then the Restrictions will not lapse on any Award Shares for
any Performance Period ending after the date of such change in control or death
under the terms of any other provisions of this Agreement. However, for any
Performance Period ending after the date of such change in control or death the
Restrictions will lapse, on the 30th day after the date of the Company’s change
in control or the Employee’s death, as to the number of Award Shares that is
determined by:



1.   first multiplying (a) the Maximum Number of Award Shares on a Cumulative
Basis for such Performance Period by (b) 66.67% (with the result of this clause
1 rounded to the nearest whole number of Award Shares); and   2.   then
subtracting, from the result obtained in clause 1 above, the total number of
Award Shares with respect to which the Restrictions lapsed for any earlier
Performance Period or Periods (except that the result of this clause 2 shall not
in any event be deemed to be less than zero Award Shares).

For purposes hereof, a “change in control” of the Company shall have the meaning
ascribed to such term under the Plan.

Forfeiture Provision

Upon the earliest of (1) the date that the Employee’s employment with the
Employer terminates for any reason (other than for retirement, disability, or
death or after the Company’s change in control), (2) the 30th day after the date
of the Company’s change in control or the Employee’s death (or, if later and if
the change in control or the Employee’s death occurs between January 1 and
March 15 of a calendar year, the March 15 of such year), or (3) March 31, 2008,
the

5



--------------------------------------------------------------------------------



 



Employee’s ownership and all related rights with respect to all of the Award
Shares automatically will be forfeited to the Company and the Company
automatically will become the sole owner of such shares except to the extent the
Restrictions applicable to such Award Shares lapse or lapsed on or prior to the
earliest of such dates under the foregoing provisions of this Agreement.

Stock Certificates

On or as soon as possible after the effective date of this Agreement, one or
more stock certificates which evidence the Award Shares shall be issued by the
Company for the benefit of the Employee. Each such stock certificate shall be
deposited with and held by the Company or its agent. All such stock certificates
and the Award Shares evidenced thereby shall be subject to the forfeiture
provisions, limitations on transferability, and all other restrictions described
in this Agreement. The Employee shall deposit with the Company stock powers
endorsed by the Employee in blank and in such number as is requested by the
Company.

All stock certificates for any Award Shares shall, prior to the date the
Restrictions applicable to such shares lapse or the date such shares are
forfeited, bear the following legend:



      “The transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Cincinnati Bell Inc. 1997 Long Term Incentive Plan and a
Performance Restricted Stock Agreement. Copies of such Plan and Agreement are on
file at the offices of Cincinnati Bell Inc., Cincinnati, Ohio.”

With regard to any Award Shares which cease to be subject to Restrictions
pursuant to the foregoing provisions of this Agreement, the Company shall,
within 60 days after the date such shares cease to be subject to the
Restrictions, transfer common shares of the Company for such Award Shares free
of all restrictions set forth in the Plan and this Agreement to the Employee (or
in the event of the Employee’s death prior to such transfer, to the Employee’s
legal representatives, heirs, or legatees.

Shareholder’s Rights

Subject to the other terms of this Agreement, prior to the earliest date on
which the Restrictions on any Award Shares lapse or the date such shares are
forfeited to the Company:



1.   the Employee shall have, with respect to such Award Shares, the right to
vote such shares; and   2.   cash dividends paid with respect to such Award
Shares shall be paid in cash to the Employee.

6



--------------------------------------------------------------------------------



 



Regulatory Compliance

The issue of Award Shares and common shares of the Company shall be subject to
full compliance with all then-applicable requirements of law and the
requirements of the exchange upon which shares may be traded.

Withholding Tax

In the event that the award and receipt of the Award Shares or the expiration of
the Restrictions thereon results in the Employee’s realization of income which
for federal, state, or local income tax purposes is, in the opinion of counsel
for the Company, subject to withholding of tax by the Employer, the Employee
shall pay to the Employer an amount equal to such withholding tax or make
arrangements satisfactory to the Employer regarding the payment of such tax (or
the Employer may, at its discretion, withhold such amount from the Employee’s
salary or from dividends paid by the Company on shares of the Award Shares or
any other compensation payable to the Employee).

Investment Representation

The Employee represents and agrees that if the Employee is awarded and receives
the Award Shares at a time when there is not in effect under the Securities Act
of 1933 a registration statement pertaining to the shares and there is not
available for delivery a prospectus meeting the requirements of Section 10(A)(3)
of such Act, (1) the Employee will accept and receive such shares for the
purpose of investment and not with a view to their resale or distribution,
(2) that upon such award and receipt, the Employee will furnish to the Company
an investment letter in form and substance satisfactory to the Company,
(3) prior to selling or offering for sale any such shares, the Employee will
furnish the Company with an opinion of counsel satisfactory to the Company to
the effect that such sale may lawfully be made and will furnish the Company with
such certificates as to factual matters as the Company may reasonably request,
and (4) that certificates representing such shares may be marked with an
appropriate legend describing such conditions precedent to sale or transfer.

Federal Income Tax Election

The Employee hereby acknowledges receipt of advice that, pursuant to current
federal income tax laws: (1) the Employee has 30 days in which to elect to have
the fair market value of the Award Shares at the time of their award (determined
without regard to the Restrictions) be included in the Employee’s compensation
income for federal income tax purposes in the tax year of the award in
accordance with the provisions of Internal Revenue Code Section 83(b); and
(2) if no such election is made, the fair market value of the Award Shares at
the time of their Restrictions lapse will generally be included in the
Employee’s compensation income for federal income tax purposes in the tax year
in which such Restrictions lapse (although the amount and inclusion in income
may be delayed slightly if the Employee’s sale of such shares at a profit at
such time could subject the Employee to a suit under Section 16(b) of the
Securities Exchange Act of 1934.

7



--------------------------------------------------------------------------------



 



Adjustments

If, after the date of this Agreement, the common shares of the Company are, as a
result of a merger, reorganization, consolidation, recapitalization,
reclassification, split-up, spin-off, separation, liquidation, stock dividend,
stock split, reverse stock split, property dividend, share repurchase, share
combination, share exchange, issuance of warrants, rights or debentures, or
other change in corporate structure of the Company, increased or decreased or
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another organization, then:



1.   there automatically shall be substituted for each Award Share for which the
Restrictions have not lapsed the number and kind of shares of stock or other
securities into which each outstanding share is changed or for which each such
share is exchanged;   2.   the Company shall make such other adjustments to the
securities subject to provisions of the Plan and this Agreement as may be
appropriate and equitable, provided, however, that the number of shares of Award
Shares will always be a whole number; and   3.   any additional or other shares
that are attributable to such Award Shares as a result of any event discussed in
this part of the Agreement (such as a stock dividend) shall be subject to the
same Restrictions, have the same rights, shall be administered under the same
rules, and shall be subject to same rules as to when their Restrictions lapse or
they are forfeited, as such rules apply to the Award Shares to which such
additional or other shares relate.

Deferral Or Receipt of Award

Notwithstanding any other provisions hereof to the contrary, the Employee may
surrender any Award Shares to the Company in return for the Employer’s unfunded
and unsecured promise to pay a benefit in the future and thereby defer the
federal income tax on any Award Shares beyond the date that their Restrictions
may lapse to the extent permitted under the terms of the Company’s Cincinnati
Bell Inc. Executive Deferred Compensation Plan (the “Deferred Compensation
Plan”) and applicable law, including the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), by following the
deferral procedures set forth in the provisions of the Deferred Compensation
Plan (as they are amended to satisfy the requirements of Section 409A of the
Code).

In general, but subject to the terms of the Deferred Compensation Plan as
amended to meet the requirements of Code Section 409A, the Employee may elect to
surrender any Award Shares under the procedures of the Deferred Compensation
Plan provided such election is made:



1.   by June 30, ___as to any Award Shares for which their Restrictions will
otherwise lapse in connection with the ___Performance Period;

8



--------------------------------------------------------------------------------



 



2.   by June 30, ___as to Award Shares for which their Restrictions will
otherwise lapse in connection with the ___-___Performance Period; or   3.   by
June 30, ___as to Award Shares for which their Restrictions will otherwise lapse
in connection with the ___-___Performance Period.

Notices

Any notice to the Company relating to this Agreement must be in writing and
delivered in person or by registered mail to the Company at the following
address, Cincinnati Bell Inc., Atrium I-102-600, 201 East Fourth Street,
Cincinnati, Ohio 45202, Attention: Director of Compensation and Benefits, or at
such other address as the Company has designated by notice. Any notice to the
Employee or other person or persons succeeding to the Employee’s interest must
be delivered to the Employee or such other person or persons at the Employee’s
address on record with the Company or such other address as is specified in a
notice filed with the Company.

Determinations of the Committee Final

Any dispute or disagreement that arises under, as a result of, or in any way
relates to the interpretation or construction of this Agreement shall be
determined by the Committee. The Employee hereby agrees to accept any such
determination as final, binding, and conclusive for all purposes.

Successors

All rights under this Agreement are personal to the Employee and are not
transferable except that, in the event of the Employee’s death, such rights are
transferable to the Employee’s legal representatives, heirs, or legatees. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns and the Employee and the Employee’s legal
representatives, heirs, and legatees.

Obligations of the Company

The liability of the Company under the Plan and this Agreement is limited to the
obligations set forth therein. No term or provision of the Plan or this
Agreement shall be construed to impose any liability on the Company in favor of
the Employee with respect to any loss, cost, or expense which the Employee may
incur in connection with or arising out of any transaction in connection
therewith.

Governing Law

This Agreement will be governed by and interpreted in accordance with the laws
of the State of Ohio.

9



--------------------------------------------------------------------------------



 



Plan

This Agreement is issued under and is subject to all of the terms of the Plan,
the Cincinnati Bell Inc. 1997 Long Term Incentive Plan. The provisions of the
Plan shall control if there is any conflict between the Plan and this Agreement
and on any matters that are not contained in this Agreement. The Plan is
incorporated by reference and made a part of this Agreement.

Entire Agreement

This Agreement and the Plan supersede any other agreement, whether written or
oral, that may have been made or entered into by the Employer and the Employee
relating to the Award Shares that are granted under this Agreement. This
Agreement and the Plan constitute the entire agreement by the parties with
respect to such matters, and there are no agreements or commitments except as
set forth herein and in the Plan.

Captions; Counterparts

The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same instrument.

10



--------------------------------------------------------------------------------



 



     IN ORDER TO GRANT THIS PERFORMANCE RESTRICTED STOCK AWARD, the Company and
the Employee have caused this Agreement to be duly executed as of the dates
noted below and, by signing below, agree to all of the terms of this Agreement.

                  CINCINNATI BELL INC.

  By        

           

      Philip D. Cox – Chairman
of the Board of Directors    
 
           

  Date    

           
 
           

  EMPLOYEE:    
 
                     
 
           

  Date    

           

11